DETAILED ACTION
This is the Office action based on the 16715530 application filed December 16, 2019, and in response to applicant’s argument/remark filed on March 23, 2021.  Claims 1-18 and 21-22 are currently pending and have been considered below.  Applicant’s cancellation of claims 19-20 acknowledged.  Claims 9-18 withdrawn from consideration 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
Examiner’s Amendment
Claim 1 allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on September 17, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 9-18 directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim..   
        In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
        Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

 Allowable Subject Matter
Claims 1 -18 and 21-22 are allowed. The following is an examiner's statement of reasons for allowance:With respect to claim 1, none of the cited prior arts teaches the feature “the component metals comprising at least 3 g/l chromium (Cr), and at least 0.5 g/l molybdenum (Mo)” in the context of claim 1; with respect to claim 9, none of the cited prior arts teaches the feature “the component metals comprising at least 3 g/l chromium (Cr), and at least 0.5 g/l molybdenum (Mo)” in the context of claim 9; with respect to claim 21, none of the cited prior arts teaches the feature “the component metals comprising at least 3 g/l chromium (Cr), and at least 0.5 g/l molybdenum (Mo)” in the context of claim 21;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 1 -18 and 21-22 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713